DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending, of which claims 1 and 15 are independent.

Response to Arguments
The rejections of the Non-Final office action mailed 2/25/22 have been overcome by the applicant's persuasive arguments and amendments. The previous rejections are withdrawn.


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lukyanov (US 2010/0004914) teaches that capillary pressure scanning curves may be generated to illustrate drainage and imbibtion behaviors of the reservoir (Abstract, Fig. 6). Various sensors and data acquisition tools are used to obtain the data for a variety of plots and graphs for parameters of interest ([0021-0026]). Bounding curves as needed are determined via interpolation ([0060]).
Wakefield (US 2015/0142407) teaches simulation of fluid flow and saturation in a reservoir. Wakefield teaches that saturation values for the reservoir can be determined by an iterative Newton-Raphson method. The parameters of interest may be varied or adjusted prior to an iteration and a simulation for the adjusted values may be run until acceptable convergence criteria are met (Fig. 6, [0108-0113]). The system predictions are improved by optimization using adjusted values for water saturation in the reservoir ([0137-0138]). 
These references taken either together or in combination with the prior art of record fail to disclose limitations, including:
Claims 1 and 15: “generating one or more isomorphic reversible scanning curves for the one or more of plurality of mesh elements; simulating fluid flow within the subsurface model, wherein the one or more isomorphic reversible scanning curves are used in the simulation to model fluid heuristics and displacement” in combination with the remaining elements and features of the claimed invention. 
The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148